

117 S1531 IS: Take Unsafe Limos Off the Road Act
U.S. Senate
2021-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1531IN THE SENATE OF THE UNITED STATESMay 10, 2021Mr. Schumer (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to require the Secretary of Transportation to award grants to States that have enacted and are enforcing certain laws with respect to stretch limousines, and for other purposes.1.Short titleThis Act may be cited as the Take Unsafe Limos Off the Road Act.2.Grant program for safety of stretch limousines(a)In generalSubchapter IV of chapter 311 of title 49, United States Code, is amended by adding at the end the following:31162.Grant program for safety of stretch limousines(a)DefinitionsIn this section:(1)Eligible defectThe term eligible defect means a defect that would cause a motor vehicle to fail a commercial motor vehicle safety inspection.(2)Passenger motor vehicleThe term passenger motor vehicle has the meaning given the term in section 32101.(3)SecretaryThe term Secretary means the Secretary of Transportation.(4)Stretch limousineThe term stretch limousine means a new or used passenger motor vehicle that—(A)has been modified, altered, or extended in a manner that increases the overall wheelbase of the vehicle—(i)beyond the wheelbase dimension of the original equipment manufacturer for the base model and year of the vehicle; and(ii)to a length sufficient to accommodate additional passengers; and(B)after being altered as described in subparagraph (A), has a seating capacity of not fewer than 9 passengers, including the driver.(b)Grant programEach fiscal year, the Secretary shall make a grant, in accordance with this section, to each State that is eligible for a grant under subsection (c).(c)EligibilityA State is eligible for a grant under this section for a fiscal year if, on October 1 of that fiscal year, the State—(1)has enacted a law that requires the impoundment or immobilization of a stretch limousine that is found to have an eligible defect on inspection; and(2)is enforcing the law described in paragraph (1), as determined by the Secretary.(d)Grant amounts(1)In generalBeginning on October 1 of the first fiscal year beginning after the date of enactment of this section, the Secretary shall apportion the amounts appropriated to carry out this section to each State that is eligible to receive a grant under subsection (c) in an amount that is equal to the quotient obtained by dividing—(A)the difference between—(i)$5,000,000; and(ii)the total amount provided to States under paragraph (2); and(B)the number of States eligible for a grant under subsection (c) for the fiscal year.(2)Increase of grant amountsBeginning on October 1 of the first fiscal year beginning after the date of enactment of this section, a State that is eligible for a grant under subsection (c) may receive an additional $50,000 in grant funds if, on October 1 of that fiscal year, the State has enacted and is enforcing a law or regulation that requires—(A)any safety inspection of a stretch limousine to be conducted at a designated site controlled by the State; and(B)the inspection described in subparagraph (A) to be conducted by employees trained in the inspection of stretch limousines.(e)Use of fundsA State receiving a grant under this section may use grant amounts—(1)for the impoundment or immobilization of a stretch limousine;(2)for the establishment and operating expenses of designated stretch limousine safety inspection sites; or(3)to train employees in the inspection of stretch limousines.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000 for each of fiscal years 2021 through 2024..(b)Clerical amendmentThe analysis for subchapter IV of chapter 311 of title 49 is amended by inserting after the item relating to section 31161 the following:31162. Grant program for safety of stretch limousines. .